Towards a common European foreign policy on energy (debate)
The next item is the report by Jacek Saryusz-Wolski, on behalf of the Committee on Foreign Affairs, on a common European foreign policy on energy.
rapporteur. - Madam President, I am presenting to you an own-initiative report recommended by an overwhelming majority in the Committee on Foreign Affairs. Our report advocates a common EU foreign policy on energy in order to face challenges of energy security. It would bring necessary and substantial added value to efforts made at national level, according to the subsidiarity principle, and would allow better protection of Europe's energy interests.
What should this policy look like? It should be based on the following four principles: diversification; unity in defending the EU's interests and the EU speaking with one voice; solidarity in crisis; and strengthened cooperation with partners.
We need to develop a proactive broad energy diplomacy aimed at strengthening our cooperation with all major producer, transit and consumer countries, and to create an energy market based on the principle of reciprocity.
The report welcomes the proposals of the third energy package, as adopted last week by the Commission, which addresses these concerns and is in line with the report. The EU has to be active, determined and united. The geopolitical dimension of energy security has been so far neglected and it is high time to fill the gap. Hopefully the new Treaty will equip the EU with a legal basis for energy solidarity, thus allowing for the EU's institutional competence to negotiate an energy security framework with third countries. The report recommends including in our agreements with producer and transit countries a so-called energy security clause which lays down a code of conduct and explicitly outlines measures to be taken in the event of disruption of supply.
We should replace the current EU Member States' preference for energy unilateralism with a new common policy of energy solidarity based on a multilateralist approach. Meanwhile, there is a necessity to establish a good practice of consultation among Member States on strategic decisions which may affect the EU or one of its members.
The new common foreign policy on energy must be consistent with all EU policies having an external aspect, e.g. internal market, competition, transport, trade, environment, consumer protection, budget and others. One cannot create a new common policy overnight. We propose, therefore, to adopt a gradual approach and furthermore, to be efficient, this new policy should be equipped with appropriate instruments.
We suggest the creation of a new post of High Official for Foreign Energy Policy after the new Treaty enters - hopefully - into force. This office would allow for the coordination of all the above-mentioned sectoral policies of the Union and especially those aspects related to the external side of energy security, working under the authority of the High Representative for the Common Foreign and Security Policy, who would, in future, also be Vice-President of the European Commission. That would reinforce the synergies inside the Union.
This institutional novelty therefore constitutes an important anchorage of the new approach. We also propose to elaborate a precise roadmap indicating short-, medium- and long-term objectives with a specific timeframe for implementing them and obviously subject to the European Parliament's scrutiny.
To be successful, we need to engage the EU's internal dynamic and to secure the necessary public support. The citizens' interest is in secure and affordable energy. This interest of our citizens should be at the core of the project, thus constituting one of the targets of our 'Europe of results' approach.
Common threats to secure energy for Europe should therefore produce a common response. But we may also achieve more: a new common policy can become a trigger for further European integration, giving it a new impetus and new strength to the EU as a global actor. A demanding and courageous approach should be an ambition of the European Parliament.
Today's European Union started a long time ago with energy. Then, it was coal giving an initial push to our reconstruction. We should not miss the opportunity to let it happen once again. We need energy for Europe, indeed, both in literal and in metaphorical terms.
Member of the Commission. - Madam President, I welcome very much the initiative of the Committee on Foreign Affairs and in particular the chairman, Mr Saryusz-Wolski, to propose a report on a common European foreign policy on energy. Recent developments have confirmed that this is a very timely initiative. The report serves to underline the growing importance of energy issues in the Community context, particularly the external aspects and the importance of the European Union speaking with one voice on external energy issues.
I appreciate that the report clearly highlights that substantial progress has been made over the past year by the European Union and its institutions towards the goal of speaking with one voice. This includes the establishment of the Network of Energy Security Correspondents (NESCO), in addition to the existing gas coordination group and oil supply group. NESCO has been active since the early summer, which has permitted a very useful and early exchange of energy information between Member States.
However, an earlier exchange of information on planned initiatives by particular Member States would still be highly welcome. Therefore, as the report underlines, a lot still remains to be done.
The call for a suitable Treaty basis for energy and energy security is particularly important and timely, as is the call for concrete provisions in the Treaties that will lead to the creation of a common European foreign policy on energy. I very much welcome this approach, including the proposal from the Committee on Industry, Research and Energy that the principles of the common energy policy be included in the EC Treaty at the forthcoming intergovernmental conference, so that there will be a solid basis for joint action in the energy field directed towards third countries.
I also note that the Committee has reflected further on the proposal on how to anchor external energy policies more firmly both in the Commission and the Council. We will need to reflect further on this important subject.
I believe that this version of the report is also balanced geographically, recognising the importance of enhancing our energy relations not only with our eastern neighbours but also with our Mediterranean, Middle East, Asian and other partners.
I already enjoy the genuine energy partnership with the United States but I do believe that we can achieve more in this area. I also believe that we need to continue to work with like-minded energy partners, such as Norway, Canada and Australia, to strengthen the consensus on the value of open, transparent and competitive international energy markets.
Recognising the value of the Energy Charter Treaty, I agree with the Committee that Russia's ratification would be very important. However, at the same time I firmly believe that the principles of the Charter also need to be included in a robust energy agreement within the framework of the post-PCA agreement with Russia.
I do have a practical concern about the number of reports that it is suggested that the Commission should produce. I know that each of them per se is important but I believe that most of the issues raised will be covered in the framework of the regular review of the Energy Action Plan or are already covered in the Commission's annual reports on the application of competition law.
I do, however, favour more involvement by Parliament and I will examine the suggestions proposed to my colleagues in the College to determine what, in practical terms, the Commission can do to address the concerns raised.
Finally, with respect to the substance, the Commission intends to press ahead with the work in which we are engaged since early last year and which reflects most of the priorities identified in the report, in particular, on the feasibility study to examine the existing legal arrangements in the EU if its neighbours' energy sectors fall short, and how to strengthen them.
Equally, it is important to put concrete proposals on the table on reciprocity, and I welcome the fact that your report recognises the importance of reciprocity measures aimed at protecting our internal energy market.
This is a very timely report, both politically and also in terms of substance. The Commission has been actively working over the past year and a half to reinforce the EU's external policy on energy and, as the report recognises, there have been a number of significant achievements.
However, we do need to go further and I therefore fully support the call in this report for concrete provisions in the Treaties that will lead to the creation of a common European foreign policy on energy.
With energy security, we are talking about the security of our economies and our way of life. As the EU is becoming increasingly dependent on imports of energy, it is crucial that we have a coherent and focused response to the challenges that this presents, not least in our relations with our major external energy suppliers. This has already been reflected in the Commission's latest package on the internal electricity and gas markets, and I very much welcome your appreciation of the proposal.
I can also announce that the Commission will be a holding a rapid and in-depth review of the wider aspects of the EU's external policy in energy and that we will definitely make the results of that work public.
I would like to thank the Committee on Foreign Affairs and particularly the chairman, Mr Saryusz-Wolski, for taking this initiative and for giving Parliament an opportunity to debate this extremely important issue for Europe, and I look forward to continuing our cooperation in the future.
Madam President, Commissioner, ladies and gentlemen, my first words will be to congratulate my colleague and friend Mr Saryusz-Wolski for his excellent report.
It is now time for Europe to speak with one voice on energy, because we face serious threats to security of supply, transit and investment.
However, it is a shame that paragraph 62 of the report is too categorical as regards full ownership unbundling of energy production, transmission and distribution, since other solutions exist to reconcile the creation of a European energy market with the essential political security that we must maintain over our networks.
In terms of international trade, we need to insist on the inclusion of chapters on energy in any new trade agreement. Fair competition must be established at international level, particularly through and under the supervision of the World Trade Organization.
Finally, we must support international scientific initiatives such as the ITER thermonuclear experimental reactor programme, which, apart from the European Union, also involves a number of other partner countries around the world.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (IT) Madam President, ladies and gentlemen, the depletion of fossil fuels and changes in the geopolitical situation have placed energy security at the top of the European Union's political agenda.
The European Union's growing dependence on external energy supplies, mainly from unstable countries, gives rise to concerns regarding the economic and political interests of the Member States as well as the EU's overall security. I do not believe, however, that we can respond to these challenges and problems solely by increasing production and supplies from abroad, but should rather seek a response to energy demand within Europe.
It is for this reason that the Committee on the Environment, Public Health and Food Safety urged a focus on energy efficiency and renewable energy sources during the next decade, as the major way of reducing dependency on oil and gas. Since production and consumption of energy are the main sources of greenhouse gas emissions, an integrated approach to the environment and energy is required to achieve the objectives of a sustainable energy policy.
Therefore, combating climate change should not remain the preserve of environmental policies, but ought to lie at the heart of the European Union's policies, both internal and commercial. For example, with regard to biofuels it is vital for the European Union to ensure that they will not threaten security of food supplies worldwide and will not create pressure on the economy of the global South to expand monoculture and deforestation.
Support for the development and use of renewables can ensure a fair transfer of technologies to non-EU countries and bring benefits in terms of European leadership in the development of international markets. The proposal for energy partnership with Africa is therefore important, and we should add similar partnerships with China and India in view of the growth of these countries. The attainment of the millennium objectives for developing countries is a priority.
Draftsman of the opinion of the Committee on Industry, Research and Energy. - Madam President, the cornerstones of the energy policy for the European Union are transparency, reciprocity and the rule of law. And, as we have all experienced in the last two years, this is also a vitally important issue when it comes to energy and foreign relations.
We already have problems in Europe when it comes to security of supply, consumer rights and environmental concerns, and we have to do something about the greenhouse effect.
We also have a disturbance on the market that is severe, which Neelie Kroes's report showed us very clearly and which puts on the table the need to unbundle, which is also a foreign relations concern. This is a very important aspect of this issue. So we have to rebuild our energy system in Europe with regard to production, distribution and consumption.
I would like to thank the rapporteur Mr Saryusz-Wolski for very good cooperation. He has taken account of all the texts from the Committee on Industry, Research and Energy. What I am not so happy about is what he added with regard to the new Solana-like function, to be able to talk with one voice for the European Union. This new institution would, as I see it, cause uncertainty of roles, a divide-and-conquer situation, and it takes completely the opposite approach to our cornerstones in our energy policy. We cannot check on reciprocity with an institution like this, transparency is ruled out and the powers of Parliament are diminished, which is also completely the opposite of what we want in all other areas. We have therefore asked for a split vote on this topic tomorrow.
Finally, I want to agree with the Commissioner that it is vitally important that we add the energy issue to the new Treaty.
on behalf of the PPE-DE Group. - Madam President, this report is a serious, thorough and inspirational piece of work. The rapporteur has rallied support across the Committee on Foreign Affairs but also across the other four committees that we have just heard from. In my view it will meet with widespread acclamation tomorrow, including my own support, and, I am very happy to say, that of my British colleagues.
Commissioner Piebalgs, you went a very long way in your introduction to support the initiative that the Committee chairman, Mr Saryusz-Wolski, has raised with, as I say, a lot of innovation and skill, because, to many, there were challenges.
I have two specific questions to which perhaps you might reply. You stated, in terms of one of our major suppliers, Russia, that you look forward to a new agreement under the action plan. What is wrong with the old agreement that Russia has actually signed, the Energy Charter, including the Transit Protocol? Because, if our neighbours and suppliers, with whom we have mutual dependency, constantly renege on agreements, what confidence can we have in the future? We are looking for harmonious relations, but we have to defend our own corner and not merely agree with those who are in a supply situation.
I disagree with Ms Ek in her reservations - perhaps she might listen - about the High Official. It seems to me that Mr Saryusz-Wolski is absolutely right in that we must have an institutional representative, whether it is yourself or whether it is, as we foresee, a double-hatted responsibility - both the Commission and Council. I disagree thoroughly with Ms Ek. This increases transparency, because Parliament would have a direct contact in the Vice-President of the Commission role of this High Official.
Could you dwell, in your reply, a little bit on this institutional issue, which seems to me to be extremely important and which Parliament is going to stress very strongly?
on behalf of the PSE Group. - (LT) Madam President, I would like to congratulate the rapporteur and express my thanks for the good cooperation in coordinating the changes to the report on this new, brave issue.
The European Union is uneasily implementing its common foreign and security policy and is just starting to create its energy policy. It is proposing to go even further, that is, to create a common European foreign policy on energy. I believe that this is the right step, because the interlacing of foreign and energy policy is becoming more and more apparent and we need to look to the future.
Those countries that manage energy sources can fall into the temptation of managing the entire world or at least having a special impact on certain regions. This report presents ways of avoiding this by using a justified EU measure - solidarity. I am sure that the creation of a High Representative for Foreign Energy Policy with dual subordination is very important. Bringing to mind Henry Kissinger's well-known expression, the officials of countries that supply resources, transit countries and the representatives of large companies would call him and he would not be able to stop calls from the capitals of the EU Member States.
The Members of the European Parliament would expect to receive reports from the European Commission on the implementation of the proposed policy and the assessment of how third countries are complying with the principles of transparency and mutuality. If this policy is acceptable to the European Union, we will avoid any stumbling when bilateral agreements are concluded, bypassing their neighbours in the European Union.
The EU and Russia depend on one another in the areas of energy imports and exports. Both are searching for possibilities to diversify and they will not stop doing this. However, they will still remain natural partners in supplementing one another for quite some time. It is very important that agreements between the EU and Russia are based on international law and are transparent and clearly monitored. The way forward for this is also presented in this report.
(Applause)
on behalf of the ALDE Group. - (HU) Madam President, Commissioner, first of all I would like to congratulate Mr Saryusz-Wolski, who has written an excellent report on a very important and topical issue, and I would like to thank you for working together, for your cooperation and your willingness to reach a compromise.
There is no doubt that the issue of energy security is one of the biggest challenges facing the European Union. Nowadays this is not primarily a technical issue, or an economic issue, or even a matter of energy sector management. Fundamentally, it is a strategic issue.
The European Union as a whole currently obtains 50% of its energy requirements from outside the EU. According to estimates by experts, by 2030 it will be importing 70% of its energy requirements. This means that its energy dependency is very high. Even now, many Member States depend to a much greater degree on energy supplies from abroad, and a good few of the new Member States depend on a single external supplier. Moreover, this supplier is one that is increasingly exploiting energy as a means of asserting its own political interests. Sometimes it is bent on punishing the Member States, at other times dividing them. Ladies and gentlemen, I am referring to Russia.
A common energy policy is urgently needed, an energy policy based on unity and solidarity, exactly as Mr Saryusz-Wolski has just set out. It is vital that we diversify our sources and our transport corridors since the areas of the world we are dealing with in both cases are unstable, or largely unstable, and this also poses a threat to our security of supply.
The report proposes appointing a High Official for Foreign Energy Policy, but the ALDE group does not support this. We are concerned that it could lead to conflicts over competences; we are concerned that the European Parliament's powers of scrutiny would be curtailed and we fear that it would not represent real added value.
At the same time, however, we believe a very important aspect of the report is that it highlights the significance of energy projects, notably Nabucco, as a major common energy undertaking of the European Union, which could represent the first step towards a real common foreign policy on energy.
The report, and Mr Saryusz-Wolski, deserve particular credit for drawing attention to the concerns surrounding the Nord Stream pipeline. These concerns are partly environmental, but they are also at least as much political, and this pipeline can only be constructed if we find satisfactory solutions and satisfactory answers to all of these concerns. The Energy Charter Treaty is especially important because it is the basis of European cooperation on energy matters, and Russia too must ratify it. Thank you.
on behalf of the UEN Group. - (PL) We have a good chance of achieving a common energy policy. The most recent communication from the Commission indicates that we are on the right road. The report from Mr Saryusz-Wolski is also an important step in this direction.
In the first place, we have here a reasonable picture of the problems of energy trade in the context of foreign policy. The European Union has been avoiding this for a long time. It took the hostile abuse of energy by Russia to make us realise that trade in energy had become a narrowly political instrument. The report builds energy security into the EU's security priorities.
What we find here is a well-defined principle of solidarity and the requirement to diversify suppliers and transport corridors. We find very reasonable doubts about the Nord Stream pipeline, the demand for Russia to respect the principles of the Energy Charter, the involvement of the WTO and the expansion of our energy policy beyond the context of European Union Member States.
For all of these reasons, our political group is happy to support this report. I congratulate the rapporteur.
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, I share the assessment of the rapporteur, Mr Saryusz-Wolski, concerning the problems of dependence on imports and the growing dependence on imports of energy fuels and I have little disagreement with it - the report describes it very well. I do not, however, agree with the solutions this report puts forward and am of the opinion that important strategic objectives of internal, intra-European energy policy should have been reflected in this report.
In my opinion, the most important instrument for reducing this growing dependence on imports is the reduction of energy consumption in all areas and I am also of the opinion that the 20% increase in energy efficiency which Europe has undertaken to achieve by the year 2020 has to be a target that must leave its mark on strategic foreign energy policy. When we realise that in the construction sector in Russia alone, as much gas is consumed unnecessarily as is otherwise exported from Russia to the European Union, then it is clear how much we can gain if we implement our efficiency strategies at home and then also turn the outward-looking energy strategy of the European Union into a viable method for Russia. This would therefore also involve influencing Russia's internal energy policy by example.
On the subject of oil - dependence on OPEC is always a disadvantage in the light of the heated debate about Russia - I would say: if Europe manages to make economical, efficient cars on a pilot model and implement an aviation fuel tax for aviation gasoline, then we would gain more than with heated debates with OPEC on markets and export opportunities.
We support some parts, Mr Saryusz-Wolski, but not other parts!
on behalf of the GUE/NGL Group. - (DE) Madam President, this is in some respects a very honest report. The wording is clear. There has been no Treaty basis for this energy policy to date. Correct! Then for me the question is: why is this initiative being taken?
The initiative is being taken - we have now heard this more clearly in the spoken contributions than could be read in the report itself - on account of Russia's energy policy. This base line is precisely the thread that runs through the entire report. It is an anti-Russian report - as clearly worded in a variety of ways at various points - and it is a report that clearly states that the European Union wants to be a global player and a foreign policy on energy is virtually a means to that end. This, too, is honest in some respects and something which may or may not be politically desirable. We do not want this!
Clear demands are being made in relation to certain projects. The lobbying policy for the Nabucco pipeline project, which is also being pursued within this Parliament, can also be found in this report. Countries are dealt with collectively: Turkey is regarded almost exclusively as the transit hub for energy supplies. However, Turkey is rather more than this. I find the wording with regard to the USA particularly good. Here it states: 'underlined the importance of enhanced energy dialogue with the US and other key energy partners that share EU values.' I would just remind you that the USA is conducting a war in Iraq with a range of allies, also partly because of energy issues. If these are the same values, we must be very clear about saying 'no' to this development!
The wording is clear that, in the G8, the various Member States involved will be backing interests in the energy sector, and a link will be established with the military components. As I have said: it is in some respects a very honest report. A colleague of mine has described it thus: this report has a whiff of the Cold War about it. I believe this is right and my Group will therefore be rejecting this report.
on behalf of the IND/DEM Group. - Madam President, time is pressing for concrete steps to be taken towards a European external energy policy. Mr Saryusz-Wolski's report does not push forward the Nabucco project in particular without good reason. Our Commissioner for Energy, Mr Piebalgs, eloquently dubbed this gas pipeline 'an embodiment of the existence of a common European energy policy'. Sure enough, words must be followed by action and it is for that reason that we also greatly welcome the appointment of Jozias van Aartsen to the position of EU coordinator for the Nabucco project.
The recent British and Austrian missions in respect of potential gas suppliers for Nabucco, Turkmenistan and Azerbaijan also serve as evidence of European decisiveness. In any event, the positive responses from Ashgabat and Baku offer perspective. Two issues are of essential importance for an effective follow-up to the Nabucco project, the cost of which runs into billions of euros. First of all, there must be harmony between the current group holders. In short, Austrian project manager OMV must immediately discontinue its stubborn attempts at a hostile takeover of group partner, Hungarian oil and gas firm MOL. A clearly urgent task for the new Nabucco coordinator and on behalf of the EU will be for Mr Van Aartsen to also be on the alert for further attempts on the part of Russia to infiltrate this interesting energy diversification project.
Madam President, in the event that the Nabucco project and similar European plans are unsuccessful, there will be insufficient energy diversification for the new EU Member States. This will result in a fragmentation of the European energy market and the diplomatic curtain will then unfortunately fall on a European external energy policy. The European institutions must never let it come to this.
(IT) Madam President, ladies and gentlemen, in common with the rapporteur, I also believe that it is necessary and important to align foreign policy with energy policy.
I hope it is not necessary to elaborate on how appropriate coherence between the two policies, which would both be strengthened by a common strategy, would lead to economic growth and prosperity for European citizens as well as greater political stability worldwide, and a probable domino effect for our major European partners.
The priority, however, should not relate exclusively to security of supply, but we should at the same time focus on a sustainable, efficient energy policy that makes Europe increasingly self-sufficient in energy terms and thus independent of external pressures that may have an influence, and at times a strong one, on the EU's commitment to the promotion of democracy, human rights and peace.
An effective common policy must be based on increased resources for research into renewable energy as well as investment in nuclear power, and so we should focus on what we have: skills, professionalism and technologies. If we also add political will, we can transform the European energy crisis into a unique opportunity: gaining a full technological advantage in order, when the imminent world energy crisis arrives, to beat our major competitors at the economic challenge.
Madam President, today's debate could well be titled 'who is going to have the upper hand in conducting the EU's foreign policies?' Will it be big corporations and third countries or will it be the EU institutions?
By creating a common policy on energy, as proposed by Mr Saryusz-Wolski, the EU will become a much stronger player on the world stage, better placed to defend the interests of all its Members. A common energy policy has to become an essential part of our common security policy.
As late as January 2006, the EU countries started to realise that energy has been used and will be used by Russia as a central instrument of its foreign policies. President Putin has openly defined the state-owned Gazprom in such a role. For my country, Estonia, this is nothing new: Estonia experienced a full-scale energy blockade 16 years ago, when Russia punished its former colony for trying to become genuinely independent.
This report shows that it is high time for a united approach. Too often, bilateral agreements have in fact led to looking away from democratic standards and have caused real damage to the EU's unity and credibility. For example, the Baltic Sea gas pipeline project should be seen first of all as a political tool, which will enable Putin's Russia to further divide the EU, by playing certain states against the others.
Therefore, I strongly support two key ideas of this report: creating a special EU official to coordinate foreign energy policies and including an energy solidarity clause in the future Treaties. But I am especially encouraged by Commissioner Piebalgs for his deeply professional, constructive and forthcoming approach and I look forward to our good cooperation.
(DE) Madam President, I would first of all like to thank the rapporteur, Mr Saryusz-Wolski, for the opportunity to work with him well and to be able to reach a compromise. One of these compromises has just been mentioned and concerns those responsible for a foreign policy on energy. I know this is a difficult field, not without controversy, and the Commissioner will still have to do a great deal more work on it. If it comes to it, not only will the foreign affairs politicians need to be involved, but also the Commission's energy politicians.
One important aim of our foreign policy on energy is diversification. This does not mean that we want to take action against those countries from which we obtain crude oil or natural gas, but we do want to tap other sources. Even Russia is trying to gain access to sources in order to supply crude oil or natural gas to Europe. It is our legitimate right to try to gain this sort of access as well. In addition, the question of reciprocity is an important aspect in relation to Russia. For our Group this does not entail a policy vis-à-vis Russia, but a policy of equal rights. If Russia is opening up its markets, we shall do so too. But we cannot be asked to open everything up while Russia is closing everything down. It makes no sense for us.
The final point I would like to mention is a very difficult matter, also included in the amendment, and that is the relationship between energy policy and human rights policy. When I was in Azerbaijan for a short time with my colleagues, we did discuss this. Unfortunately, most of our sources of supply are in countries where the issue of human rights is not the top priority. This cannot lead us to say we will not source any more energy from these countries. But it must mean - if we want to remain credible - that we will do both: energy policy, but also human rights policy, and improving the human rights situation in these countries. It cannot mean that we say 'we are sourcing energy; nothing else is of interest to us'. We must offer a parallel strategy. This is the only credible thing to do.
(FI) Madam President, I too wish to congratulate Mr Saryusz-Wolski on an excellent report on a very important issue. The report shows that the Union still has much to do to establish a common policy on energy.
I would like to emphasise the importance of renewable energy as a way to improve self-sufficiency in energy, diversify energy sources and control climate change. We still need to invest considerably in research and product development if we are to increase the share of renewable energy.
Member States must be able to maintain their right to take decisions on energy and exploit their own energy sources, but at the same time we need cooperation, an exchange of best experience and also common rules and regulations to promote the establishment of a common energy policy.
It is also important to implement joint projects on renewable energy in collaboration with the Union's neighbouring countries, so that all Europe's renewable energy resources can be used more efficiently, effectively and sustainably.
(LV) Ladies and gentlemen, firstly I would like to thank the rapporteur, Mr Saryusz-Wolski, for his very comprehensive and extremely topical report. Energy is a sphere in which EU competence is shared with the Member States. It is clear that under these circumstances working towards a common foreign policy in the energy sphere is not an easy task. Resolving the situation as quickly as possible, however, makes us dependent, for our energy supplies, on unstable countries with doubtful democratic credentials. Security of energy supply is an important element of general security. Experience to date has shown that energy can be a highly effective instrument of political pressure. The only counter-measure is a common policy and solidarity. One of the largest suppliers to the European Union is Russia, with whom a new partnership and cooperation agreement is currently being prepared. The principles of the Energy Charter need to be worked into this agreement, and of course Russia must ratify the charter. In relation to non-EU countries in which a growing need for energy can be observed, the European Union ought to ensure that technology relating to renewable energy sources is supplied to them on preferential terms. This will definitely be worthwhile in many ways in the future. Last week the Commission published a proposal for further liberalisation of the market. Unfortunately, this immediately met with opposition from certain Member States and from Russia. It is symptomatic that opposition comes from those countries where businesses have attempted in the recent past to benefit from the creation of special bilateral relations, ignoring the rights and interests of other Member States, as is the case, for instance, with regard to the north European gas pipeline project. I would like to hope that we will nonetheless be able to agree, and that this will also make us stronger in foreign relations. Thank you.
(FR) Madam President, I would like to thank our rapporteur. Energy has become a geostrategic issue once again. It is also the Achilles heel of the European Union. Since it cannot meet its energy needs alone, the EU is striving to diversify its sources of supply under trade agreements signed with countries in Latin America, Africa and Eurasia.
The recent disagreement between the European Union and Russia over the Energy Charter is a sign that energy security has entered a new era. Faced with dwindling oil resources, the ever-present nuclear risk and the advent of energy powers such as Russia and Brazil, it is also vital to restate the EU's sustainable development policy. In this respect, a coherent foreign policy will reflect the renewable energy targets set by the Spring European Council. It will also make energy efficiency a premise of our external relations. It is not enough to insist on guarantees of uninterrupted supply from other countries, particularly neighbouring countries. We must also ensure that there is real coordination between the 27 Member States.
In fact, energy security means a loss of sovereignty in a European sector which has now become strategic. The pressure that energy supply places on governments should not make us rush these decisions or neglect the principles we have worked on together. As the previous President of the European Parliament reminded President Putin, human rights cannot be negotiated in return for our energy needs. On the contrary, we must make our supply conditional on respect for human rights.
(PT) This report starts with a real problem - the Union's energy dependence - but it comes to the wrong conclusion. The enemy is not Russia, whatever our opinion of Puttin, nor Algeria, whether or not we approve of their armed forces. Climate change, the fossil fuel burden and a way of life that involves high energy consumption, those are our adversaries - internal and external. We shall not beat them by focusing on security issues belonging to the Cold War era.
The obsession with security undermines cooperation and leads to an 'anything goes' internal policy: from nuclear fusion to reliance on biofuels. Only yesterday Le Monde revealed Paul Crutzen's conclusions: a litre of agrofuel can contribute up to twice as much to the greenhouse effect as the equivalent amount of fossil fuel.
In conclusion I should like to paraphrase José Sócrates: It would perhaps be a good idea to start listening to the scientists and economists once again rather than to couch geostrategists.
Madam President, when the EU talks of a common foreign policy on energy, you need to be very aware of exactly who you propose to do business with. President Putin is on record as saying 'The Commission should be under no illusions. If it wants to buy Russian gas, it has to deal with the Russian state.'
Gazprom is not a private company. It is a state-controlled tool of Russian foreign policy. It is, moreover, in the hands of President Putin's political henchmen and, allegedly, organised crime. Take, for example, Alisher Usmanov. This gentleman, the son of a Communist apparatchik, is Chairman of Gazprom Invest Holdings, the group that handles Gazprom's business activities outside Russia. He is the man we are doing business with. He is the man who cuts off gas supplies if client states dare to question Gazprom's demands. Allegedly a gangster and racketeer, he served a six-year jail sentence in the Soviet Union in the 1980s, his eventual pardon coming at the behest of Uzbek mafia chief and heroin overlord Gafur Rakhimov, described as Usmanov's mentor.
Usmanov bought the newspaper Kommersant. Three months later the journalist Ivan Safronov, a critic of the Putin regime who just weeks earlier had been vigorously interrogated by the FSB, as the KGB is now called, mysteriously fell to his death from his apartment window, still clutching a recently purchased bag of shopping.
According to Craig Murray, the former British Ambassador to Uzbekistan, it was Usmanov who ordered the cutting off of supplies to Georgia earlier this year. Please take note, Madam President, the Kremlin has now refused to sanction the construction of a pipeline to the EU over Georgian territory. These are the people you want to do business with. These are the people around whom you want to mould your foreign policy on energy. Commissioner, good luck. You will need it.
(DE) Madam President, first of all I would like to compliment the rapporteur, Mr Saryusz-Wolski. You can see by the very high attendance at this late hour how important the report is and you can also hear how emotionally charged the atmosphere is as we listen to the various contributions from different nationalities and groups. It is therefore a compliment that the paper has actually been written and adopted.
As rapporteur for trade and economic relations between the EU and Russia, I would like to raise two aspects and then make a general comment.
The first aspect concerns the bilateral energy agreements. If I read it correctly, the Saryusz-Wolski report is 'towards a common European foreign policy on energy'. In other words, this common foreign policy on energy does not yet exist. While it still does not exist, it must therefore be possible to find other ways to talk about energy. The Member States are able effectively to agree among themselves - this is highly desirable, it is not a chore. It is not possible to impose a veto on bilateral agreements. It is a credit to the rapporteur's realism - because I know that he wanted something else - that he has written this in his report in this way.
My second point: combining the energy charter with Russia's WTO membership. Linking ratification of the energy charter with accession to the WTO is a backward step. It is also advantageous for the EU if Russia is a member of the WTO. Moreover, we are not able to make a decision on this alone.
The rapporteur's report in favour of the common energy policy leans towards Russia, but this is simply consistent with the situation today.
(CS) Ladies and gentlemen, the European Union is increasingly dependent on traditional energy sources, in particular oil and natural gas. Many important measures must be taken to limit and reduce this dependence. For instance, it is necessary to make substantial energy savings and step up research in this area. It is necessary to start making greater use of alternative fuels, from wind, water and biomass to nuclear reactors. It is necessary to ensure territorial diversification of supply, with a greater variety of countries and routes.
All these challenges and tasks cannot be approached independently, at national level alone. It is becoming clear - and even the politicians in many Eurosceptic countries are beginning to understand this - that we have to find the solution together, through our common European policies. This also applies to the common European foreign policy on energy.
I therefore welcome the report by Mr Saryusz-Wolski as a necessary step and a vital element in the debate on introducing this policy. The report contains important principles and recommendations: the European Union should follow them so that it can defend the interests of all its members, so that it can speak with one voice, including to those outside the Union. Among these tenets and important principles is the very important principle of solidarity, solidarity in situations of crisis. It is possible to support all these tenets and principles. However, in order to realise them we also need a new, stronger legal basis, in other words we need a Reform Treaty. In my opinion, we should bear this aspect in mind when debating the establishment of our common foreign policy on energy.
(SV) Madam President, I thank the rapporteur for seeking to make the Russo-German Nord Stream project into a common concern for the EU. Indeed that is what it is in reality. The EU needs gas, and Russia needs its export income. At the same time the project gives rise to fear and anxiety among the inhabitants of the Baltic region and is perceived as a threat. We need confidence-building measures in order to dispel this mistrust. Russia cannot continue to fan the flames of antagonism between itself and the peoples around its most important export route. But only a united EU can turn what is now perceived as a threat into an opportunity and a step forward in relations with Russia.
For the project to be given the green light, the EU must demand the following: a reliable assessment of its consequences for the environment, guarantees of compensation in the event that the gas pipeline causes accidents and full inspection of operations by a monitoring body with representatives from the countries around the Baltic Sea.
(PL) Madam President, Commissioner, I would like to make the point that, from the aspect of individual countries and societies, there are three types of security that are paramount: energy security, food security and personal security. So my thanks go to the author of the report on European foreign policy on energy, Mr Saryusz-Wolski, for drawing up this complex set of ideas on the subject of European Union energy security. May I at the same time express the hope that a common energy policy will be written into the European Union reform treaty.
Poland, which I represent, is experiencing for itself the effects of a divergence of interests in energy policy between individual Member States. A striking example of this is the way in which Russia and Germany are implementing their Baltic Sea gas pipeline investment to the detriment of the interests of both Poland and the other Baltic States.
Two years ago, at a meeting of the EU Council, Poland announced a proposal for a common energy policy which could be described by the slogan 'one for all and all for one'. It is good that the report being discussed today is moving in that direction by proposing common solutions that would put the above principle into effect. There can, after all, be no doubt that without unity in protecting the energy interests of the European Union, without observance of the principle of solidarity in crisis situations, the European Union will not be viewed as a single body.
Madam President, Commissioner, I should like to thank and congratulate you and Mr Saryusz-Wolski for your current work and achievements.
Allow me today to open a debate on a new proposal, not on a high commissioner but on a whole new issue. Let us create a European fund for alternative energy resources. You might be surprised at why I am speaking about this issue. Have you ever heard about one terrific night in a frozen US in 1965 which led to the baby boom? You must be able to recall early May 1986 - Chernobyl - hours, days and months afterwards. And, Commissioner, you probably did not have the opportunity to land and stay in Kuwait in 1991 when 300 oilfields were burning.
These are all cases of a lack of energy security. Why do we have this lack of energy security? Because we do not have freedom of choice; we are heavily dependent. As a granddaughter of the founder of ČEZ, I know that we can say that the Česká republika is no longer 'Česká', but 'ČEZká'!
When you asked for 2020 for 20% of renewables, Prime Minister Topolánek came to us and he told us, I could sign it because it is total nonsense. With this approach, we will stay insecure because we will not have freedom of choice. How to achieve it? Of course, not only by external diversification - we Europeans have to find our own resources. Therefore, using energy tariffs to create a European fund for alternative energy can help us, not to create another Lisbon Strategy for 2020, but to really reach such people as Topolánek and give us the ability to have new resources, so as not to be dependent.
(PT) This resolution reveals the glaring inadequacies of European policies in the field of energy. In fact, the European Union is not a global actor here. Those who, like me, believe that the European Union should guarantee itself a minimum strategic autonomy, can only view with consternation our vulnerability in this matter. It is not a question of aiming for a Utopian self-sufficiency, but rather of recognising the need for greater coordination of national policies, ensuring there is solidarity between Member States and developing relationships with global partners which are less asymmetrical but predictable and based on a truly European approach. For example, it is up to us Europeans to work against the 'divide and rule' attitude which has marked relations with Russia in this area.
This report underlines the political dimension of the European energy market. As long as the Member States, in an approach comparable to that adopted in the European defence equipment market, continue to insist on promoting, internally, a sovereignist and anachronistic protectionism and, externally, a liberalism that is more 'Adam Smithian' than Adam Smith's, then Europe will remain out of step in a world in which all the principal actors regard energy as an eminently political and strategic issue. The rapporteur's proposal to create a post of High Official is therefore helpful and we should act upon it as quickly as possible.
However, in this area the EU not only faces the strategic imperative of guaranteeing security of supply. The actual sustainability of the European energy policy and the environmental implications of lack of diversification of our energy sources require an urgent change of course. Europe cannot therefore continue to support corrupt and oppressive regimes in oil-producing countries. The EU's external energy policy must include imperatives concerning human rights, good governance and environmental sustainability.
In conclusion, pollution and the post-Kyoto scenario, oil prices, moral and human rights imperatives, political and economic instability due to dependence on hydrocarbons, the potential of new environment-friendly technologies to stimulate a new industrial revolution in Europe and throughout the world, everything around us means the EU must develop a multi-faceted yet coherent external policy.
Finally, Madam President, I should like to congratulate the rapporteur, Mr Saryusz-Wolski.
(LT) Ladies and gentlemen, I would like to thank the rapporteur for an excellent report. I will repeat myself once again by saying that it is very necessary and well-timed, if it is not too late. I have already emphasised the issues of the common energy policy and the security of energy supply several times because these are issues of vital importance for Lithuania and the other Baltic counties.
Remember the report by Mrs Laperrouze on guidelines for trans-European networks considered two years ago. Unfortunately, here in Parliament, the understanding was completely different and still remains so in some countries, for example regarding the Nord Stream project. Life will show who is right.
Today it is gratifying that the situation is changing and the European Commission has taken brave initiatives. On 19 September the package with this report has finally begun to meet our expectations.
(SV) Madam President, first let me congratulate the rapporteur on a report which is not just extremely good but is also timely. Mr Saryusz-Wolski has done an extremely important job in shifting the focus from energy as a matter of our convenience to energy as a question of geopolitical importance. It is precisely the geopolitical and security dimension which is uppermost in the minds of those of us who were born behind the Iron Curtain, but which western Europe has long neglected. For that reason, perhaps, it is the most important element that the rapporteur brings to this debate.
We need to develop a common policy in order to protect our common interests better in this extremely important strategic area. I am grateful to Mr Saryusz-Wolski for having the courage to present this report, which contains a number of important and innovative ideas. We should indeed bear in mind that secure energy supplies are of vital interest to hundreds of millions of Europe's citizens.
Finally, Mr Saryusz-Wolski is quite right to say that we need to speak with one voice on this matter, precisely because the energy question is also quite clearly a security question. All our experience of foreign and security policy shows that, every time we have failed to speak with a single voice, we have lost out and our citizens have paid the price. Hence I can only urge that we support Mr Saryusz-Wolski's report in its entirety.
Madam President, Mr Saryusz-Wolski's report is important and timely. Energy today is strategic for the European Union, as coal and steel were decades ago. Yes, the European Union needs a common European foreign policy in energy. Starting from this statement, I believe two questions are legitimate.
Firstly, how could one have a common external energy policy without a common internal energy policy? We need a common agency for technological development in this field; we need a European budget funded in an appropriate way and from appropriate sources; we need a coherent strategy for the energy production; we need an integrated network of energy transportation, compatible systems of distribution and a European Union policy to balance consumption and production. We need a truly free internal energy market.
Secondly, how could one have a common foreign policy on energy without a general common foreign policy? The Russian factor is crucial. Unfortunately, Russia perceives any common European strategy on energy as being directed against its interests. How can we figure out a convincing win-win strategy on energy in our relations with Russia? Russia's behaviour today is unacceptable. However, we could not only tell Russia to behave, we have to motivate it to behave. Therefore, I believe we should welcome Mr Saryusz-Wolski's report, but we should see it as one necessary important step in a long way towards our common goal.
(ES) Madam President, Mr Saryusz-Wolski should be congratulated because his report clearly states the essential points that the Union should take into account in order to establish a genuine common foreign policy on energy: reciprocity with exporting countries, the need to better coordinate our energy diplomacy at European level, and the importance of establishing an integrated and competitive market.
In the field of external energy policy it is crucial to remember that a business that controls its market from generation to the final sale, as is the case for electricity, is not the same as another business whose product is dependent on factors that are largely out of its control, as is the case for gas.
Moreover, we should not confuse protectionism, which we condemn, with protection, which is a cautious measure. We need to refocus the problem from the point of view of interdependence, as the Union represents around 500 million consumers, which gives us considerable weight on the global market.
However, we are repeating the error of not harmonising diplomatic efforts at national and European level, which weaken us economically and geopolitically. We need to ensure that the bilateral agreements between Member States and third countries do not endanger the efforts made at European level. A considerable number of Member States depend on imports for more than 90% of their energy consumption, which obliges us to maintain well functioning and stable relations with producer countries.
However, there are times when the links are weakened due to unexpected events, which tends to bring negative consequences for trade between regions, that we are currently suffering from in Spain and that we saw in Poland and other Member States in the very recent past.
I will conclude, Madam President; it is only through a genuine European external energy policy that we will be able to avoid similar situations in the future, and therefore any new legal basis and any new institutional instrument that contributes to building this has to be...
(The President cut off the speaker)
(RO) Ladies and gentlemen, first of all, I would like to congratulate the Rapporteur for the laborious work and the openness showed in approaching the multiple aspects of a joint European policy in the field of energy.
One of these aspects that I would like to mention in my speech is the importance of the Black Sea region in the above-mentioned future policy. Over the last years, we have witnessed several energy crises that have also affected the European Union. The objectives of ensuring stable energy delivery, as well as a transparent market, have become an unquestionable priority for the European Union.
In this context, the Black Sea region represents an important key to securing the European energy sector by diversifying the energy sources and transit networks, and the European initiative to consolidate the Black Sea regional cooperation, by creating synergies, and should be used to the maximum for this purpose. I particularly emphasize the strategic importance of the Nabucco and Constanţa-Trieste projects.
Consequently, I welcome the attention given to these projects in Mr. Sarvusz-Wolski's report, as well as the recent appointment of a European coordinator of the Nabucco project. The objectives to consolidate the network of energy coordinators and to implement the Energy Community Treaty are no less important. I hope that these initiatives will be followed by even firmer steps in establishing a joint energy policy, steps that will turn to good account the Black Sea region and will lay the foundations of a dialogue with the external partners, based upon reciprocity and mutual confidence, joint values and, of course, on complying with the international obligations.
(PL) Madam President, this excellent report from Jacek Saryusz-Wolski shows that the most important aspect of the EU's energy policy is currently security of supply. We are already half dependent on foreign supplies: in the case of gas this is actually 57%, and in the case of oil 82%. What this means is that any crisis involving a supplier and the European Union, or involving a supplier and a transit country, could have a disastrous impact on our economies and our citizens. This makes it all the more important to introduce the principle of solidarity between Member States in the event of crises into our legal order together with the reform treaty.
For this principle to be observable in practice, however, it is essential that we set up a system of strategic reserves, increase the number of links between transport networks, and, in short, construct a working response mechanism that would provide technical assistance to countries that have suffered the most as a result of crises. Solidarity between Member States must also be manifested in the shape of a common foreign policy on energy, and it is good that the Commission is assuring us that it has the intention of creating such a policy, as we have heard from the lips of Mr Piebalgs, the Commissioner. Member States still need to be convinced of this, to get them to give up their self-interests in favour of a common approach and the common good.
It is important that this policy be based on the principle of diversification of both sources and suppliers, and further, of routes and methods of delivery of energy. It is therefore necessary to ensure political and financial support for new infrastructure projects like the Odessa-Brody-Płock pipeline, or the Nabucco gas pipeline. However we are also obliged to act against projects that are divisive, for example the Baltic gas pipeline. And finally a constant element in the game the European Union plays with its neighbours, especially the nearest ones, as part of the European neighbourhood policy, should be an energy clause following the model of the anti-terrorist clauses which we in this place, the European Parliament, insist are included in agreements with third countries.
Member of the Commission. - Madam President, I will start by thanking the rapporteur.
I think you see how complex the issue is, and it is very difficult to address all aspects, but it is good to try to address the complexity of the issue. In my work, I am not pretending to be 'Mr Energy'. There are three pillars of external energy relations: one is supply transit (and here I work with my colleagues Benita Ferrero-Waldner and Peter Mandelson); the second pillar is clean energy and energy efficiency such as launching a global energy efficiency platform (here I work with Stavros Dimas and Janez Potočnik; and the third pillar addresses energy poverty (where I work with Louis Michel).
That indicates how complex this is, and on top of it we have the Member States. The Treaty, and also the Reform Treaty, says a very important thing: each Member State is responsible for its energy mix. That is why I think the report calls for speaking with one voice. I think that is the main message that I got from the report. This is far from simple, and we are far from being there. I believe that this report gives us a good chance of advancing the whole Union along this path.
I now come to Mr Beazley's question, because I think it was addressing the heart of the whole process: Why do energy issues need to be addressed in a partnership and cooperation agreement, a post-PCA agreement with Russia, if you have an Energy Charter?
The Energy Charter is a multilateral instrument. For Russia, our relations on energy are definitely much bigger. We invest in Russia. Russia invests here. A Russian nuclear reactor will perhaps be constructed in Belarus. That means we need to build confidence on both sides, and confidence could be built if there are very clear legal requirements describing both sides' duties and also rights.
If these are described, then we can also conclude that there are areas where we also need an External Energy Representative. I hear this call for a High Official coming from other partners. If we have Treaty provisions making provision for Union development then we should agree to a mandate - by a mandate I mean on a basis like Committee 133 for external trade policy - then on the basis of this mandate the person delegated could speak with external suppliers, transit countries, or any other participants in the energy market.
If we deal with this separately, then definitely it loses all power. We should see it as a symbiosis because it is not a separate issue from speaking with one voice. If you do not speak with one voice, then you do not need a messenger. If you speak with one voice, then you definitely need a messenger.
So I will stay with this position. I would like to thank you for a very good debate. It was very interesting. After the Commission produces this paper on external energy relations, I believe that Parliament will return to the issue because you cannot resolve this issue with just one report. That would be too optimistic. Again, I should like to thank the rapporteur for very good work.
The debate is closed.
The vote will take place on Wednesday.
Written statements (Rule 142)
in writing. - Today, more than ever, economic powers are scrambling for energy resources. China is providing enormous amount of aid without strings to developing countries in recompense for energy supplies. Russia is using its gas and oil clout so as to become once more a global player. The United States is foreseeing a future more dependent on nuclear technology. Where does this leave the European Union?
It has become essential to close ranks for the supply and security of energy. Problems facing those EU countries such as Malta which have the potential of becoming energy suppliers have to be dealt with by the European Union as a whole. Just as in issues of illegal immigration, where questions of energy arise, it is the EU which should intervene. A common foreign policy on energy should not only be limited to supply and security but must also encompass two essential subjects: the emission of greenhouse gases and secondly the quest for alternative energy. A common foreign policy on energy can only make sense in this wider context, a triangle, with supply and security at the top, climate change and alternative sources at its base.
in writing. - In our efforts to tackle climate change we should not jeopardise efforts to protect biodiversity, ecosystems and Europe's food security. The 8/9 March Council conclusions specify that the 10% target for biofuels is an appropriate target only if it is subject to sustainable production. The impacts of first-generation biofuels maybe greater than originally thought, for instance the USA's desire to use bioethanol has led to a massive increase in the use of grain for biofuels production. This demand is having a negative effect on European grain supplies with predictions that it will get much worse as the US surplus of grain diminishes. The OECD-FAO foresees a significant impact of biofuels production on agriculture commodity prices with possible knock on effects on food importing countries. A comprehensive international certification scheme for biofuels is therefore needed - as referred both in the Saryusz-Wolski and Thomsen reports - where both exports and imports to the EU are certified. The certification criteria should be designed to ensure that biofuels provide significant greenhouse gas savings over the whole life cycle and that their production does not cause a loss in biodiversity or major socioeconomic problems such as serious food price inflation.
in writing. - (HU) The report entitled 'Towards a common European foreign policy on energy' makes the important point that Europe's energy supply depends to a growing extent on unstable and non-democratic countries. This increasingly evident dependency is exacerbated by the fact that energy is being used more and more often as a means of exerting political pressure.
These processes make it all the more urgent to create a common European energy policy based on solidarity.
Large-scale European energy management projects may be the way to implement a common policy in practice. The recent appointment by the European Union of a coordinator to head the most important of these projects, Nabucco, is therefore to be welcomed. This, along with the fact that the hitherto reluctant Hungarian government has decided to support the construction of the pipeline, could mean that the gas pipeline connecting European consumers with energy sources in the Caspian Sea region could now become the symbol of a successful common energy policy instead of being an emblem of vacillation. Within a few years the Nabucco pipeline, which represents a diversification both in terms of sources and transport corridors, may demonstrate that common action means increasing security of supply and affordable prices for consumers. This is in the interests of all Member States, but it is especially important for Hungary, which at present is reliant solely on Russian gas.
in writing. - (RO) The European energy policy has focused on creating, stabilizing and regulating the internal market, a visible trend in the latest energy package of the European Commission as well.
It has been believed that the internal market liberalization will turn the EU into an important actor on the international energy scene, but it has been found that, in fact, the Union lacks an external and homogenous energy policy dimension.
The new reality, in which competition and liberalization are interconnected with climate changes and security of resources, generates not only external challenges (fear of energy dependence on a single supplier, which uses its position as a political weapon), but also an important internal challenge, which tests the Member States' ability to place their national interest second in order to create the premises for developing a joint and coherent energy policy.
The next step is to diversify resources through enhanced cooperation with neighbouring countries, especially with those from Eastern Europe and Central Asia. This way, the convergent development of Member States and their neighbours is ensured and regional and interregional cooperation is encouraged, which is indispensable for making the European external energy policy more efficient.
The enlargement of the European Energy Community towards the East would stimulate the completion of energy liberalization, providing a joint advantage for possible future European Union enlargement.
in writing. - It is vital we ensure that the principles and goals of the EU's development policy are respected and promoted through the measures foreseen in the field of energy and foreign policy. Access to energy is an essential enabling factor for economic growth and for the provision of basic living conditions for all human beings.
EU Member States and European energy companies cooperate extensively with developing countries in the field of energy, yet it is not always clear how much the citizens of these resources actually benefit. For this reason, I support all steps aimed at promoting transparency, the rule of law and improved governance in the energy sector.
Economic development does not have to mean repeating the polluting practices of the industrialised countries. Many developing countries are heavily dependent on high carbon-emitting sources of energy. They need assistance to be able to diversify their sources of energy to achieve a more sustainable mix. I deplore the widespread use of coal-fired power stations in China. We should take all reasonable steps to encourage their transition to clean technologies through building sustainable energy capacity and facilitating the transfer of clean technologies.